Mr Justice Smith delivered the opinion of the court. Viewing this bill as simply a bill betxveen complainant and appellee without regard to complainant’s equities against the McBriars, no one would say that complainant makes a case for equitable relief. Appellee has not by act or word given appellant the slightest ground of complaint. Appellee is standing by its contract, waiving no right, asking no favors. It has done nothing by which appellant has been misled or prejudiced, or can be prejudiced in the future. It is only, then, when we take into consideration the alleged rights of complainant against the McBriars, and the possession of the latter of the policy of life insurance assigned to them by complainant, with the future possibility that complainant may outlive her husband, and by his death have the right to demand of appellee payment of the policy, having first complied xvith certain conditions therein named, that any possible right to implead appellee as a defendant can be made to appear. It would seem then, only just and equitable that if appellee is to be draxvn into litigation and bound by a decree growing out of the equities between other parties, it should be done where the court has complete jurisdiction over the real parties to the controversy and where the rights of all parties may be finally adjudicated. In other words, it would be grossly inequitable to appellee to compel it to submit to an adjudication in a case where it appears from the face of the bill the real parties litigant would not be bound by the decree, and would have a clear legal right to litigate the same questions in another suit wherever jurisdiction of the parties might be obtained. The bill shows that the McBriars are residents of the State of Ohio, and that the only service that would be likely to be obtained upon them would be by publication. The record shows that was the only service. It appears from the bill that the policy of insurance in question is in the State of Ohio in the possession of the McBriars. It was said in Cloyd v. Trotter, 118 Ill. 395: “It is so obvious it need not be stated, that persons residing or being without the limits of this state cannot be subjected to the jurisdiction of the local courts by the service of process upon them at the place of their domicile.” And to the same effect is Pennoyer v. Neff, 95 U. S. 714. Appellee is entitled as a matter of equity, to have the rights of all parties interested in the policy of insurance in question finally adjudicated, before a court of equity will enjoin it from allowing the claims of such parties. As to the duty of a court of equity to protect the interests before it in this regard there can be no doubt, for it is of the very essence of equity, and any omission thus to protect parties can only lead to vexatious litigation and injustice. Our Supreme Court, in Knopf v. Chicago Real Estate Board, 173 Ill. 198, has clearly expressed the rule of equity upon this subject. The opinion of this court in Fahrig v. Milwaukee and Chicago Breweries, 113 Ill. App. 525, is in strict conformity with this general rule of equity. See also, Westcott v. Minnesota Mining Co., 23 Mich. 152. If an accounting was had between appellant and the McBriars in this case and a decree rendered restraining appellee from allowing the claim of the McBriars upon the policy of insurance in question, and commanding appellee to issue a duplicate policy to appellant, appellee would be placed in the position of having outstanding two original policies for the same insurance, with the claims of the McBriars upon one policy unaffected by the decree, while as between appellant and appellee, appellant would have an adjudicated right to a policy for the same insurance, unencumbered with any equitable liens which the McBriars have upon the fund. Such a result is not consistent with justice or equity. In our opinion the demurrer to the bill was wffil grounded, and the decree of the Superior Court must be affirmed. Affirmed.